In re Breecher, Michael; — Defendant; Applying For Supervisory and/or Remedi*40al Writs, Parish of Jefferson, 24th Judicial District Court Div. A, No. 13-4440; to the Court of Appeal, Fifth Circuit, No. 14-K-455.
Writ granted. The ruling of the trial court ordering the handwriting exemplar is reinstated. La. Const. Art. 1 § 16 (A criminal defendant has a constitutional right to present a defense); La.C.Cr.P. arts. 731 and 732 (A trial court has the authority to issue subpoenas and subpoenas duces tecum during pre-trial discovery proceedings); La.C.E. arts. 401 and 607(D). (Evidence of witness bias is relevant and admissible.) The evidence sought satisfies the criteria set forth in State v. Marcelin, 10-2036 (La.10/15/10), 46 So.3d 191.
KNOLL, J., dissents and would deny the writ.